NO. 07-02-0114-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                       PANEL C

                                     JULY 10, 2002

                         ______________________________


                           DWAYNE PAYNE, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

     FROM THE COUNTY COURT AT LAW NO. TWO OF LUBBOCK COUNTY;

             NO. 2001-472489; HONORABLE JACK D. YOUNG, JUDGE

                        _______________________________

Before QUINN and REAVIS and JOHNSON, JJ.


      Appellant Dwayne Payne filed a Motion to Dismiss Appeal on July 8, 2002, averring

that he no longer wishes to prosecute his appeal. The Motion to Dismiss is signed by

both appellant and his attorney.


      Without passing on the merits of the case, appellant’s motion for voluntary dismissal

is granted and the appeal is hereby dismissed. Tex. R. App. P. 42.2. Having dismissed
the appeal at appellant’s personal request, no motion for rehearing will be entertained and

our mandate will issue forthwith.




                                                Phil Johnson
                                                  Justice




Do not publish




                                            2